Title: To Thomas Jefferson from Isaac Weaver, Jr., 30 March 1807
From: Weaver, Isaac, Jr.
To: Jefferson, Thomas


                        
                            Sir
                            
                            Pennsylvania, Greene County—near Jefferson, 30th march 1807.
                        
                        When the public papers have been filled with addresses, which though they may have been honestly dictated,
                            are some of them swelled with flattery too gross to please, too pompous to mend the heart, and too empty to inform the
                            head, it may not be amiss for you to receive a few lines from a solitary individual, who having retired from an office, in
                            which he believed he was no longer useful, intends to enjoy tranquility and repose, in the honorers
                            of a private station.
                        Not being in circumstances to be charged with the crime of poverty, nor likely to be injured with corrupting wealth, he is neither in danger of being teased with impertinence, nor
                            obliged to follow any, but those who have reason and common sense for their guide.   From such a one you will not expect a
                            very formal address: and, although like some others, it may be an empty vehicle, yet its singularity, while too feeble to
                            instruct, may have a tendency to amuse.
                        The public mind has been agitated; and has experienced anxiety, on the rumour of your
                            projected retirement from the Presidency. I think it wrong for a President to retire, while the public confidence rests
                            upon him, more eminently than on any other man: provided he has confidence in himself, and believes he can perform the
                            duties, as well as any other, whom he has reason to believe will be brought forward to succeed him.
                        I have no doubt but the citizens of the U. States, have as much confidence in your administration, as they
                            will ever be likely to have in that of any other man; yet that does not hinder some from being maliciously noisy, nor
                            others from being troublesomely impertinent. When you entered upon those solemn duties, which you appear to be honestly
                            discharging, a host of the enemies of the rights of man, were determined never to be satisfied with the least actions
                            dictated by the wisest head, and approved by the most virtuous heart. Others, but I fondly hope they are not numerous,
                            being pleased with one or two actions of your early life, seem to have settled it as a principle, that you never can do
                            wrong; and it may be understood by thier language, that they are willing to commit thier liberties, bound hand and foot,
                            into your safe keeping; and stand ready to follow your dictates.   These two classes have neither afforded much instruction,
                            nor amusement: except as Scylla and Charydis to mariners thier sentiments are to be regarded as threatening rocks, or
                            dangerous whirlpools, industriously to be avoided, by men who value liberty, and are acquainted with the prevalent
                            defections of man.
                        Our present circumstances compared with what they were, and were likely to be when you entered the
                            Presidency; our lessening debt and growing credit; your second election compared with your first, are such incontestible
                            evidence of the public approbation, and that you merit it, as no poisonous flatterers, can
                            encrease; nor malignant libellers lessen or destroy.
                        In a government like ours, in a country as free as America, where man is independent and happy, I am
                            aware, that there is a difficulty in the administration, unknown in a despotism; where an army implicitly following the
                            will of the despot, ensures a ready obedience from slaves, who minister to thier tyrants’ luxuries, and constantly afford
                            materials to strengthen thier own chains. There a refractory minister, for his contumely, shares the fate of the meanest
                            vassal, and the favorite mistress, immediately brings forward the father or brother of her infamy into power; to enjoy
                            with herself, until some subsequent capricious moment the price of her virtue.   But even in America, under the enjoyment of
                            the invaluable blessings of freedom, while the affections of the people centre in thier chief majistrate, although the
                            base tongue of detraction had been whispering the probability of executive approbation to the most criminal plans,
                            Philanthropy finds a source of the purest gratification, in seeing the event of military energy, so amply and excellently supplyed by promptitude and attention; extended from the
                            centre to the most distant point of the Union, so as nearly to defeat, the deep laid schemes of discension and destruction, framed by strong but corrupt minds, before they
                            could be ripened into actions; without the spilling of human blood.   Although we are not blessed with the letter millennium,
                            where universal peace and harmony are to prevail, yet we experience a time when religion and philosophy, have so well
                            taught man the government of himself, that the few who have established no moral principle of action, are influenced by
                            others into rectitude; and the fewer licentious, as a punishment for thier crimes, are owed into a degraded obscurity or
                            self-banishment, by the strength and purity of public sentiment, almost unaided by the fears of the bayonet or the halter.
                        In the U. States no man can long rule alone. We have a melancholy evidence of this truth in one of its
                            sections. You were sensible of it when you entered the Presidency. Being the people’s choice, you carefully selected
                            others to give you aid, on whom rested the public confidence. The happy effects are experienced, and, independent of
                            flattery—independent of public or private well manufactured addreses, you feel that you are
                            beloved.   although you may have done as well as the wisdom of man could direct, yet different opinions might arise in
                            council, or individual ambition be let loose in subordinate stations, to distract and divide the public energies, so that
                            all the good which you had wisely calculated, and virtuously intended, may never be received. Should this unfortunately be
                            the case, your difficulties will encrease. It is easier to select and begin well, than to continue and progress under such
                            circumstances, to the advantage of the people.   In a cabinet all may be wise, and thier talents deservedly attract the
                            public respect; but when they do not harmonize, they will unfortunately, be united in nothing, except to weaken thier
                            individual force, which must injure the public efforts, and in the end destroy the general confidence.   If public good be
                            thier aim, it is better that the minority should give way to the majority and retire. The public mind being then certain
                            of the origin of the good or the evil, the consequences of which will soon be felt, the confidence of the citizens, will
                            in the end be placed where it ought.
                        But for a President, after a wise selection, to discharge for any thing less than a crime, although the
                            individuals might be a real disadvantage to the government, is one of the most difficult duties to be performed, under any
                            administration. The difficulty is not new; David though aided by the priest and the Oracle without hesitation declared
                            that the sons of Jeruiah were too hard for him.
                        There can be but little done right in a free grovernment, but what is accompanied with the public confidence;
                            and how to make the people fully acquainted with the discordant evils which arise in a Cabinet, not amounting to a crime,
                            is a disagreeable difficulty, which seems absolutely necessary, before they will be satisfied with any dismemberment.
                        When I have been viewing the numerous addresses, flattering and urging you to continue, apparently under the
                            idea, that destruction to our liberty and independence would follow as the consequence of your secession from the
                            governmental chair I felt, and — I blushed at the idea! Washington is no more! He rendered the most eminent services to his
                            nation, for which, in a less enlightened age, he would have been deified and placed among the Gods. You have been the
                            happy agent, who have saved us from the expence and carnage of war, and measurably tranquilized the people. But in a
                            country as large and enlightened as America, had neither had nor you ever existed, the public sentiment at such
                            extraordinary periods, roused to virtuous action, was nobly capacitated to bring forward others, who would have been the
                            saviours of thier country. Neither he nor you, merit the less from a gratiful people, because it was possible for others
                            to do the same things; and I and numbers beside me, have now more confidence in your administration, than we could have in
                            the inexperienced administration of any man. Neither do I know of any superior good, that another could do except more
                            easily to leave men out of power, whom he never brought in, when they might have become of no ferther use to him, nor to
                            the people. But whether the federal councils are divided or not, I do not know; I cannot know more, than what the wildness
                            of eccentric talents, has proclaimed to the world; and which may be as unfounded as the baseless fabric of a vision. And
                            whether founded or not, there can be no other quarter from which we shall have any thing to fear. Having the confidence of
                            the people they will give you thier support, & it will be in your power to do them good. But with the same confidence
                            you could do them evil, if you were corrupt, and blast the fairest earned fame, by promoting corruption, until it would be
                            traced from its beneful effects to its source.   For my own part however, I have no apprehensions of those evils, yet
                            notwithstanding consider you the best judge, under existing circumstances, of the propriety of
                            continuing or retiring; you are in posession of the evidence which will enable you more correctly to decide.—repeating,
                            that I think it wrong for a President to retire, while he has the confidence of the people and of himself, and he believes he
                            can perform the duties at such a critical period as this, as well as any other man, who will be likely
                                to succeed him.   I am aware also, that some who never had confidence in your administration, may wish you
                            continued at this time, until your moderation, which they mistake for pusilenimity, shall discredit the cause you have
                            always supported; and the rights of man in America, be lost in the origin of an aristocracy.   This class I believe to be
                            small, for all who were mistaken are not corrupt; and thousands who opposed your first election, are long since satisified
                            with your administration, because they see it has produced good. Being honest and finding they had been misled, they have
                            rationally returned to thier true interests; are pleased with thier country’s happiness, from whatever quarter it has
                            unexpectedly arisen; and are now sincerely desirous that you should be thier president.
                        The noblest actions of the most exalted mortals, have been to rule in the affections of a free people and add
                            to thier happiness. You have done this with a cheerful respect for thier laws. You are certain that neither personal nor
                            political fame can ever be compleat, ’til the close of this mortal career; the nearest therefore, that may seem within
                            your power is retirement, when in the pleasing pursuits of useful science, embosomed among your friends your mind would
                            rest on the downy pillow of innocent repose, ’til life’s feeble taper, too languid to continue, must vanish away.   What
                            then will be your inducement to continue, but the virtuous reflection, that while strength remains, and your country
                            calls, inglorious ease may be mistaken for innocent repose, and degenerate into enervating indolence; operating to the
                            destruction of talents, although not exclusive, yet designed by a gracious Providence as a blessing
                            to man.
                        Permit me to wish you long life and health, and every enjoyment which can add happiness to a rational mind;
                            and to close this address, with no other apology, than bringing to your recollection this single consideration, that on
                            entering into office, you must have expected to be troubled with the excentricity of individuals, as well as to be
                            supported by the wisdom and strength of the nation. 
                  I have the honour to be, with sentiments of unfeigned respect Your
                            obedient servant
                        
                            Isaac Weaver Junr
                            
                        
                    